Citation Nr: 0606472	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-18 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain, to include herniated disc on the right.  

2.  Entitlement to a separate compensable rating for pain in 
the left leg, radiculopathy left lower extremity, from 
September 23, 2002.  

3.  Entitlement to a separate compensable rating for pain in 
the right leg, radiculopathy right lower extremity, from 
September 23, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Phoenix, Arizona, which in part denied a rating in excess of 
20 percent disabling for the veteran's low back disability. 

In October 2005, the veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the RO (Travel Board 
hearing).  A transcript of this hearing testimony is of 
record.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's lumbosacral spine disorder more closely 
resembles a severe intervertebral disc disease with recurring 
attacks and intermittent relief.

3.  The veteran did not have incapacitating episodes having a 
total duration of at least six weeks during a 12-month 
period.

4.  Evidence of severe loss of motion, thoracolumbar flexion 
of 30 degrees or less, or of favorable ankylosis of the 
entire thoracolumbar spine is not of record.

5.  The pain in the left leg, secondary to radiculopathy of 
the left lower extremity is equivalent to no more than mild 
incomplete paralysis of the sciatic nerve.

6.  The pain in the right leg, secondary to radiculopathy of 
the right lower extremity is equivalent to no more than mild 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  A 40 percent evaluation, but no more, is warranted for 
lumbosacral strain, to include herniated disc on the right.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2005).  

2.  The criteria for a disability rating of 10 percent, but 
no more, for pain in the left leg, radiculopathy of the left 
lower extremity from September 23, 2002, have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 
8520 (2005).

3.  The criteria for a disability rating of 10 percent, but 
no more, for pain in the right leg, radiculopathy of the 
right lower extremity from September 23, 2002, have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable Agency of Original 
Jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

The veteran has been informed of the evidence needed to show 
her entitlement to an increased rating via a RO duty to 
assist letter issued in February 2002, the October 2002 
rating decision, and the June 2003 statement of the case 
(SOC).  In addition, the RO sent the veteran another duty to 
assist letter issued in June 2003, and this along with the 
February 2002 letter and the July 2005 and October 2005 
supplemental statements of the cases (SSOC) also provided the 
veteran with specific information concerning the VCAA and 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  She was advised that it was her responsibility to 
either send medical treatment records from her private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
her.  The veteran was also asked to advise VA if there were 
any other information or evidence she considered relevant to 
this claim so that VA could help by getting that evidence.  
Thus, no further notices are required.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c).  In 
this case, all identified and available evidence has been 
obtained, including all relevant treatment records and 
examination reports.  The veteran testified on her behalf at 
a Travel Board held in October 2005.  Thus, the Board finds 
that in light of the favorable outcome of this case, no 
additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
submitted, identified or remains outstanding, and the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Because the evidence now reflects that the veteran's service 
connected lumbar spine disability now includes evidence of a 
herniated disc, the Board will consider the criteria for 
intervertebral disc syndrome.  During the pendency of this 
appeal, multiple revisions were made to the Rating Schedule 
for intervertebral disc syndrome.  Effective September 23, 
2002, the criteria for adjudicating intervertebral disc 
syndrome was revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Furthermore, on August 26, 2003, the rating criteria for all 
spinal disabilities, including intervertebral disc syndrome 
were revised and published in the Federal Register.  See 66 
Fed. Reg. 51454-51458 (Sep 26, 2003) (now codified as amended 
at 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243).  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court of Appeals for 
Veterans Claims (Court) has stated that when the Board 
addresses in its decision a question that was not addressed 
by the RO, the Board must consider the question of adequate 
notice of the Board's action and an opportunity to submit 
additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, moderate with 
recurring attacks warrants a 20 percent disability rating, 
severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005)).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwait' s 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The RO granted service connection for the veteran's back 
disorder in August 1996 and assigned a 0 percent evaluation.  
The veteran filed the current claim on appeal in November 
2001.  The October 2002 rating on appeal granted a 20 percent 
rating for the veteran's lumbar spine disability.  

Among the evidence submitted in conjunction with the 
veteran's claim is the report of a February 2002 VA 
examination which revealed complaints of chronic low back 
pain in service, even before a motor vehicle accident seemed 
to aggravate it.  She was always aware of discomfort or an 
ache across the lumbar region.  It hurts when she stands for 
prolonged periods.  Usually she could bend and possibly even 
lift, but there were occasions when such movement could lead 
to severe pain, it would immobilize her for the rest of the 
day.  She did not have prolonged periods of immobilization.  
In the morning it was often sore and stiff and she had to get 
up slowly.  There were frequent times when she had pain when 
she was sitting and this seemed to depend on the chair.  It 
did not always depend on whether the chair had a back support 
or not.  When she was running, her back bothered her as well.  
She had given up running now because of both the back and her 
knee.  

Objective examination revealed her sitting leaning far 
forward and when asked, she stated that it was because she 
found that particular chair uncomfortable.  Also when getting 
off the examination table for some of the initial mobility 
examinations, she had to get off the table very slowly, bent 
slightly forward and then it took her a minute or two to 
become comfortable enough to walk.  It was also observed that 
in assuming the supine position, she had to move very slowly 
and the same was true, getting up on her elbows, at first in 
obvious discomfort, to get up from the supine position.  Her 
spine revealed loss of lumbar lordosis.  There was no muscle 
spasm.  There was some tenderness in the lower left 
lumbosacral area.  Flexion was limited to 75 degrees by pain, 
extension to 16 degrees by pain.  Lateral bending was 25 
degrees to the left but only 15 degrees to the right.  Her 
rotation was 40 degrees to the right, but only 30 degrees to 
the left because of the pain.  Her straight leg raising was 
negative bilaterally.  Her knee and ankle reflexes were 
intact.  There was no sensory abnormality.  The impression 
was chronic lumbar strain, rule out underlying arthritis.  
Lumbar X-ray was noted to show some L5-S1 degenerative 
disease, plus some disc space narrowing and spondylosis.  

Private treatment records from 2002 to 2003 include 
complaints of neck and back pain after she was rear ended in 
1989 with continued pain.  A March 2002 record noted 
complaints of back pain, with findings of some deformity.  
Her pain was classified as bone pain, muscle pain and joint 
pain.  She also referred complaints of numbness and tingling 
in the shoulder blades, legs and hands.  In September 2002 
she was seen for complaints of back pain in the rib cage 
mostly on her sides.  She stated the pain was a dull feeling 
which was painful when she took a deep breath or turn her 
neck.  The diagnosis was strained muscles, intercostals.  
Later the same month the diagnosis was changed to dorsal 
myofasciitis, which continued to be the diagnosis in January 
2003.  The January 2003 record noted constant dull pain in 
her lower back and neck.  She also had occasional numbness in 
her little fingers in both hands.  In February 2003 she was 
seen complaining of low back pain with associated sharp 
shooting pain down the lateral right leg.  The pain began a 
few days earlier.  She was assessed with acute back strain. 

VA treatment records from February 2003 reflect treatment for 
a long history of low back pain with it easily getting out of 
place for a day or so after she sneezed and now had moderate 
right sacral back pain radiating down the right leg.  She 
could walk okay but was too painful to go to work.  The pain 
was described as a 9 out of 10 and was sharp, throbbing and 
continuous.  There was no history of trauma, change in bowel 
or bladder habits.  On examination her gait was normal.  She 
had some pain with straight leg raise of the right leg of the 
past 45 degrees only.  She had mild to moderate tenderness to 
palpation over the right sacral area.  Her neurological was 
intact to the lower extremities.  The impression was low back 
pain.  

Private medical records from 2003 to 2004 reflect ongoing 
treatment for back complaints.  An April 2003 record noted 
low back pain, causing it to hurt getting in and out of the 
car.  In June 2003 she was seen with complaints of having 
awakened with low back pain with her back stiff and achy.  
There was no known mechanism of injury.  She also had 
tingling in the back and her legs felt "heavy."  In August 
2003 she had complaints of lower back pain radiating down the 
right leg of the anterior aspect down to the knee.  Pain 
medication did not reduce the pain.  She was noted to have 
arthritis of the spine at T 14-15.

The report of an August 2003 lumbar X-ray yielded an 
impression of a straightening of the lumbar lordosis.  There 
were mild diffuse degenerative changes without fractures or 
spondylolisthesis.  

A September 2003 magnetic resonance imaging (MRI) revealed a 
right paracentral right lateral focal disk protrusion with an 
extruded fragment that yielded mass effect on the right L5 
nerve root in the central spine canal.  Also diagnosed was 
multilevel mild degenerative disk disease with some disk 
bulges and some mild neural foraminal narrowing at several 
levels described above.  

An October 2003 private neurological consultation revealed 
the veteran to have a 15 year history of back pain since she 
was rear ended in 1990.  Since then she has had intermittent 
back pain, with two or three episodes of when she was 
bedridden for a month.  She got a 20 percent disability 
rating for her back from the military.  Her back pain was 
becoming increasingly persistent.  An MRI was noted to show a 
right paracentral right lateral focal disk protrusion with an 
extruded fragment that seemed to compress the right L5 nerve 
root.  Lumbar spine films were unremarkable other than 
straightening out of the lumbar lordosis.  She did report 
radiation of pain into both lower extremities, right greater 
than left.  There was no focal weakness. She did have 
cramping of her calves intermittently and a numbing 
sensation, especially in the right leg.  There were no 
bladder or bowel symptoms.  Her range of motion of the lumbar 
spine.  She flexed at the hips with knees extended until the 
fingertips were just below the knees.  At this point there 
was lumbosacral pain and tightness of the hamstring.  
Straight leg raising test was negative in the sitting 
position bilaterally.  There was no focal atrophy or weakness 
of the lower extremities.  Her gait was normal.  She was able 
to walk normally on her heels, toes and tandem.  Her reflexes 
were normal in both lower extremities.  Her sensory 
examination suggested sensory loss to pain and touch in a non 
anatomical distribution in the right lower extremity.  
Vibratory and position sensation were normal.  The impression 
was L5 disk protrusion with possible lumbosacral 
radiculopathy.  Recommendations included electromyographic 
examination of the lower extremities would be pursued.  In 
the meantime, she has not responded to Celebrex and plans 
were made for her to take small doses of nortriptyline.  She 
was viewed as a possible candidate for epidural injections.  

A November 2003 electromyograph (EMG) of both lower 
extremities was normal.  There was no electrophysiological 
data suggesting lumbar radiculopathy L2 through S2 
bilaterally.  Treatment notes from November 2003 reflect that 
she had tolerated nortriptyline 50 mg every evening without 
side effects, but there was no improvement in symptoms.  
Follow up a few days later reflects persistent back pain and 
mild spasm of the lumbosacral muscles persisted.  
Recommendations were made to train her in back stabilization 
exercises.  A November 2003 through January 2004 follow up 
record revealed a diagnosis of leg and back pain.  In 
February 2004 follow up notes revealed that she was trained 
in back stabilization exercises, but her back pain was not 
doing well.  She was also noted to have developed some 
tolerance to the current dosage of nortriptyline and it would 
be increased to 125 milligrams.  In March 2004 she was 
tolerating the dosage of nortriptyline, but it was only 
relieving her pain of 30 percent to 40 percent.  She was 
noted to have MRI findings of a right paracentral lateral 
disk protrusion with the possibility of an extruded fragment 
that may be impinging on the right L5 nerve root.  The doctor 
believed that a lumbar epidural corticosteroid injection at 
this level was indicated.  

The report of a May 2004 VA examination reflects that the 
veteran's back problem was initially diagnosed as a back 
strain.  However, she had recently undergone evaluation 
outside the VA system and ultimately has had an MRI which 
shows in addition to degenerative changes, spinal foramen 
encroachment on the L5 foramen on the right.  Left knee 
problems were also examined and she had marked difficulty 
with walking due to knee instability.  Her back problems were 
exacerbated by prolonged standing.  Physical examination of 
the back showed flexion to 60 degrees and extension to 30 
degrees with considerable pain.  She had lateral flexion of 
15 degrees and 15 degrees with pain, but no loss of motion 
with repetitive motion.  She had rotation of approximately 20 
degrees bilaterally with increasing pain, but not loss of 
movement with repetitive motion.  She had slightly decreased 
left patellar reflex, equal and brisk Achilles reflexes.  
Review of an outside MRI showed degenerative disk disease 
with spinal foramen L5 showing an encroachment from a 
herniated disk on the right.  The impression was chronic back 
pain and limitation of motion, degenerative disk disease with 
possible nerve entrapment.  Neurological findings, if any, 
were incongruent with the X-ray finding.  The back pain 
seemed to be at least moderately impairing and was 
interfering with her usual occupation.  The back pain was 
likely related to the condition for which she was previously 
adjudged to be service connected.  

The veteran testified at Travel Board hearing that she was 
still seeking medical treatment at the VA and with a private 
medical provider.  She testified that she can not lift 
anything heavy, more than 10 to 12 pounds.  The veteran noted 
that she can not drive for more than 45 minutes, without 
having to get out and walk around.  She stated that she gets 
numbness and shooting pains in her legs sometimes or in her 
shoulders.  Getting off her feet alleviated her pains.  She 
testified that she can not do housework that involves bending 
over.  It was further pointed out that she has occasional 
muscle swelling and uses alternate heat and ice.  She 
indicated that her flare ups sometimes take a couple of hours 
or a couple of days.  The veteran testified that she used 
epidurals to relieve her pain from a herniated disc, but that 
they were not really helping.  She testified that she has a 
back brace that she uses on occasion, but it hurts after a 
while.  She testified that she did full time work but that 
the nature of her work was sedentary.  In summary, the 
veteran stated that she has pain all the time and that 
sometimes she had radiation to the lower extremity which 
comes and goes.  She testified that surgery has been 
mentioned, but at the present time, was putting it off due to 
concerns about whether she might be worsened by the surgery.  



Increased Rating Lumbar spine under Pre-September 23, 2002 
Regulations

A review of the evidence reflects that the veteran's low back 
manifestations more closely resemble the criteria for a 40 
percent rating on the applicable criteria in effect prior to 
September 23 2002.  The foregoing medical records and VA 
examination reports now contain evidence suggestive of a 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  Repeatedly the evidence, 
particularly that evidence from 2003 and 2004 has shown 
treatment for an intervertebral disc syndrome, manifested on 
MRI as a right disc protrusion, with occasional radiation of 
pain into both extremities, right greater than left.  
Treatment records from 2003 and 2004 reveal that she was not 
responding to increasing dosages of nortriptyline, and lumbar 
epidural injections were considered as the next option.  The 
May 2004 VA examination was noted to diagnose chronic back 
pain and limitation of motion, degenerative disc disease with 
possible nerve entrapment.  This evidence more closely 
resembles the criteria for a 40 percent evaluation under 
Diagnostic Code 5293.  

However, the Board finds that a 60 percent rating is not 
warranted as the intervertebral disc syndrome is not shown to 
be pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  EMG findings from November 2003 
were normal and there was no electrophysiological data 
suggesting lumbar radiculopathy at that particular time.  
Although there were some decreased reflexes shown in the left 
patella as well as brisk reflexes in both Achilles in the May 
2004 examination, such findings were not shown at other 
times, thus indicating that the neurological manifestations 
were intermittent.  Thus absent evidence showing constant 
neurological findings, the intervertebral disc disease is not 
shown to be pronounced.  

In sum, the Board finds under the applicable criteria in 
effect prior to September 23, 2002 a rating of 40 percent, 
but no more, for symptoms that include recurring attacks and 
intermittent relief, is warranted.  The evidence does not 
suggest that a higher evaluation of 60 percent is warranted 
under the pre-September 2002 Diagnostic Code 5293.  

Regulations in effect 9/23/02 to 9/25/03-Orthopedic 
Manifestations

The Board now turns to the criteria in effect as of that date 
to ascertain whether a rating above 40 percent is warranted 
under revised Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003. 

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 60 
percent evaluation would be warranted if the evidence were to 
show the veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2002-2003).  A review of the evidence does not reflect that 
the veteran's lumbar spine has resulted in at least six weeks 
of incapacitation.  Thus an evaluation in excess of 40 
percent disabling is not warranted under the revised criteria 
based on periods of incapacitation.

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The veteran's degenerative disc 
disease can also be evaluated based on separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, if this provides 
for a higher evaluation than that based on incapacitating 
episodes.  

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
which remained in effect during this time span.  In order to 
meet the criteria for a 40 percent rating, the limitation of 
lumbar spine motion would have to be "severe."  On most 
recent examination in May 2004 discussed in detail above, the 
veteran's lumbar spine showed ranges of motion that, even 
with consideration of pain on motion, were no more than 
slightly to moderately disabling in all planes of motion.  
The records preceding these examinations likewise 
consistently show no more than a slight to moderate loss of 
motion.  

In view of the evidence showing no more than moderate loss of 
range of motion even with consideration of pain and 
fatigability, the Board observes that these findings would 
have warranted no greater than a 20 percent rating under 
Diagnostic Code 5292.  Thus a higher evaluation than 40 
percent is not warranted for the veteran's lumbar spine 
disability under the revised Diagnostic Code 5293 in effect 
between September 2002 and September 2003.  

Regulations in effect 9/23/02-- Neurological Manifestations

The Board now turns to whether there should be a separate 
evaluation of the veteran's claimed radiculopathy.  If so 
such evaluation can only be granted effective September 23, 
2002, and would be rated under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 8520 as analogous to impairment of 
the sciatic nerve.  Under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.121a, Diagnostic Code 8520 (2005).

Upon review of the evidence, the Board finds that the 
neurological manifestations affecting the left and right legs 
at one time or another, but mostly affecting the right leg, 
consist primarily of pain, with objective findings of actual 
deficit revealed in the right leg shown in the October 2003 
neurological consultation examinations and the May 2004 VA 
examination's findings of brisk Achilles reflexes and some 
decreased left patellar reflex.  The overall manifestations 
shown repeatedly in the evidence, up to and including the May 
2004 VA examination have been pain radiating alternately down 
the left leg and down the right leg at different times, but 
mostly on the right leg.  These manifestations, described in 
detail above resemble no more than a mild incomplete 
paralysis and warrant no more than a 10 percent evaluation 
per each leg.  In view of this, the Board finds that a 
separate evaluation of 10 percent disabling is warranted for 
the left lower extremity and of 10 percent disabling is 
warranted for the right lower extremity as of September 23, 
2002.  

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2005).  In this case, the Rating Schedule is 
not inadequate for evaluating the veteran's lumbar spine 
disability.  In addition, it has not been shown that the 
lumbar spine disability has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  She is noted to work full time in a 
sedentary position.  For these reasons, an extraschedular 
rating is not warranted.




ORDER

An increased rating of 40 percent for lumbosacral strain with 
intervertebral disc syndrome of the lumbar spine, but no 
more, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An increased separate evaluation of 10 percent, but no more 
from September 23, 2002, for pain in the left leg, 
radiculopathy left lower extremity, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An increased separate evaluation of 10 percent, but no more 
from September 23, 2002, for pain in the right leg, 
radiculopathy right lower extremity, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


